97 N.Y.2d 668 (2001)
In the Matter of DAVID RUSSELL, Appellant,
v.
DONALD SELSKY, as Director of Special Housing/New York State Department of Correctional Services, Respondent.
Court of Appeals of the State of New York.
Submitted September 24, 2001.
Decided December 13, 2001.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied. Motion for poor person relief dismissed as academic.